—Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered June 24, 1997, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of 6V2 years to life, unanimously affirmed.
Defendant’s claim that the court erred in failing to hold a hearing on the constitutional branch of his speedy trial motion is unreviewable since defendant failed to provide this Court with the court file that the trial court considered in making its determination, particularly with respect to the issue of reasons for delay, or any minutes relevant to that issue (People v Kinchen, 60 NY2d 772, 773-774; People v Brisko, 219 AD2d 493, lv denied 87 NY2d 844). In any event, the motion papers before the court failed to set forth a sufficient constitutional speedy trial claim (see, People v Taranovich, 37 NY2d 442) and did not raise an issue of fact on a material point requiring such a hearing (People v Rodriguez, 210 AD2d 104, lv denied 84 NY2d 1037; People v Gonzalez, 177 AD2d 418, lv denied 79 NY2d 920). Concur — Sullivan, J. P., Rosenberger, Wallach, Mazzarelli and Andrias, JJ.